         Case 1:12-cv-01871-TSC Document 87 Filed 06/02/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                  )
 NANCY CRISMAN, et al.                            )
                                                  )
               Plaintiffs,                        )
                                                  )
        v.                                        )        Civil Action No. 12-1871 (TSC)
                                                  )
 U.S. DEPARTMENT OF JUSTICE, et al.               )
                                                  )
               Defendants.                        )
                                                  )

                                NOTICE OF SUBSTITUTION

       The Clerk of the Court will please enter the appearance of Assistant United States Attorney

Stephen DeGenaro and remove the appearance of Assistant United States Attorney Brian Field as

counsel of record for Defendants in the above-captioned case.



Dated: June 2, 2021
                                              Respectfully submitted,



                                              /s/ Stephen DeGenaro
                                              STEPHEN DEGENARO
                                              Assistant United States Attorney
                                              555 Fourth Street, NW
                                              Washington, DC 20530
                                              Telephone: (202) 252-7229
                                              Facsimile: (202) 252-2599
                                              stephen.degenaro@usdoj.gov
